Citation Nr: 1136028	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to March 1970, during the Vietnam Era. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to service connection for PTSD.  The Veteran disagreed with such decision and subsequently perfected an appeal.  

The Veteran's claim on appeal was initially characterized as a claim of service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD and depression.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

In June 2010, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.     


FINDINGS OF FACT

1.  The Veteran's alleged stressors of being exposed to rocket and mortar attacks, which he claimed occurred during the combat-like conditions in Vietnam, are consistent with the places, types, and circumstances of his service.  

2.  The Veteran has PTSD as a result of various in-service stressors, to include being exposed to rocket and mortar attacks.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD, was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board is herein granting in full the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist with regard to this issue is necessary.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, in an October 2006 statement, he alleged that he was stationed on the U.S.S. Snohomish County, Landing Ship, Tank (LST) 1126, in March or April 1967 when his ship traveled into the Mekong River area to deliver supplies to an inland base.  The Veteran and others were assigned to fire weapons an anything suspicious, and one of his crewmates shot and killed a small child.  The Veteran also reported that he was aboard the U.S.S. Snohomish County in June or July 1968 when it was anchored in Da Nang Harbor near Camp Tien Sha.  The Veteran reported that the entire harbor came under attack by heavy rocket and mortar fire, resulting in two other LST ships being destroyed.  

The Veteran alleged additional stressors in an October 2008 statement.  He indicated that in March 1967 the U.S.S. Snohomish County was delivering troops and supplies to an Army base on the Cua Viet River near Dong Ha, Vietnam, when they were instructed to transport a special cargo of dead U.S. soldiers out of the base.  He also reported that in April or May 1967, the U.S.S. Snohomish County was making deliveries up the Mekong River near Cambodia when two large explosions occurred within 100 yards of the ship; however, a nearby Army camp and helicopter gunships located the enemy combatants and responded before they could fire another mortar at the ship.  Finally, the Veteran alleged that in July 1967 the U.S.S. Snohomish County was returning home from Vietnam and participating in war games during a layover in Hawaii when it struck a large coral reef.  Alarms sounded indicating a fire in the starboard shaft alley and the Veteran descended a ladder into a steam-filled room to find that part of the deck plates forming the bottom of the vessel were missing.  

Thus, the Veteran alleges that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as a result of numerous stressors as a result of his active service.

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone would not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record had to contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, initially, the Board notes that there is a current psychiatric disability, variously diagnosed as PTSD and depression.  In this regard, the Board acknowledges that the diagnoses of PTSD were assessed by a licensed social worker and the Veteran's private physician.  However, it is noted that in the February 2008 clinical entry, it was noted that the Veteran met the DSM-IV criteria A, B, C, and D for PTSD.  Additionally, the Veteran's private physician noted that the Veteran had PTSD.  When resolving doubt in the Veteran's favor, the Board finds that there is evidence of a current chronic disability, the first element of the Veteran's service connection claim is satisfied.   

The Veteran claims that his psychiatric disability, to include PTSD, is the result of various stressors, to include being aboard the U.S.S. Snohomish County in June or July 1968 when Da Nang Harbor came under attack by heavy rocket and mortar fire, resulting in two other LST ships being destroyed.  The Board initially notes that the Veteran did not engage in combat with the enemy.  In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service.  His DD Form 214 indicates that his occupation was Ship Fitter Pipefitter (SFP), and that he received the National Defense Service Medal and Vietnam Service Medal.  Additionally, the Veteran submitted information obtained from the Internet showing that the U.S.S. Snohomish County was awarded a Combat Action Ribbon on November 17, 1968, at which time he was aboard the ship.  However, this is insufficient to show that the Veteran engaged in combat with the enemy.

Service personnel records reflect that he served aboard the U.S.S. Snohomish County from December 17, 1966, to March 15, 1969, at which time he was transferred to the U.S.S. Caroline County.  

Indeed, a review of the Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnoses of a psychiatric disorder, and his March 1970 Report of Medical Examination at separation indicated that his psychiatric state was within normal limits, with no personality deviation.  However, the Veteran's service treatment records do reflect that the Veteran received treatment for various ailments while the ship was stationed in Da Nang in 1968.  

While developing the claim, the RO attempted to verify the stressors claimed by the Veteran in October 2006 by contacting the U.S. Armed Services Center For Unit Records Research (CURR).  The RO found that deck logs revealed that the U.S.S. Snohomish County was docked in San Diego, California, during the dates that the Veteran alleged it was in Da Nang Harbor, Vietnam, when the entire harbor came under attack by heavy rocket and mortar fire.  In denying the Veteran's claim, the RO emphasized that the U.S.S. Snohomish County was not even in Vietnamese waters during the dates that the Veteran alleged it was in Da Nang Harbor.  

However, additional information received from CURR indicated that the U.S.S. Snohomish County departed the Naval Station at San Diego for a Western Pacific deployment on September 4, 1968.  The U.S.S. Snohomish County arrived in Da Nang, Vietnam, on October 23, 1968, and provided logistic support to Naval Support Activity by conducting operations as a cargo shuttle carrying bulk cargo, rolling stock, and personnel from Da Nang to Cua Viet and Tan My from October 1968 to November 1968 and from December 1968 to February 1969.  Documented attacks during the timeframe of the ship's operations in Da Nang occurred on November 16, 1968, when the Deepwater Piers were hit by enemy rockets with minor damage to the pier and yard crane, and on February 27, 1969, when an enemy charge detonated at the Bridge Ramp cargo facility which resulted in the complete destruction of Harbor Utility Craft 78 and Landing Craft Utility 1500, as well as numerous U.S. casualties.  In this regard, the Veteran's in-service assertions have been substantiated.  The Veteran was stationed aboard the U.S.S. Snohomish County during both of these documented attacks.  

The United States Court of Appeals for Veterans Claims (Court) has held a rocket attack at a large base in Vietnam may be a sufficient PTSD stressor, and a Veteran's claimed personal exposure to the rocket attack will be satisfactorily corroborated by his presence with his unit, which was known to be generally exposed to the rocket attack.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

Thus, when resolving all doubt in the Veteran's favor, the Board finds that he was exposed to hostile military activity which involved actual or threatened death or serious injury.  In this regard the Board notes that the Veteran's recollections are related to his fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  The evidence clearly establishes that the Veteran was aboard the U.S.S. Snohomish County at Da Nang when the harbor came under attack by enemy forces on November 16, 1968, and on February 27, 1969.  

The record also contains positive medical nexus opinion.  In June 2006, the Veteran's private physician wrote that the Veteran does meet the criteria for PTSD due to past trauma during his years serving in the Army in Vietnam.  Additionally, as previously noted, the Veteran was later found to meet the DSM-IV criteria for PTSD by the Spokane VA Medical Center in February 2008 due to events in Vietnam.  As such, the Board finds that the positive nexus opinion coupled with credible statements and CURR reports of in-service stressors are probative and persuasive.  Thus, the evidence supports the Veteran's service connection claim.  

In sum, as the Veteran's claimed stressors of being exposed to attacks from hostile combatants are related to his fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; and a private physician has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).



ORDER

Service connection for PTSD is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


